Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 14, 2013

                                           No. 04-13-00545-CV

                        IN RE RYDER INTEGRATED LOGISTICS, INC.
                           and Ryder Integrated Logistics of Texas, LLC

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

       On August 12, 2013, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than August 28, 2013. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on August 14, 2013.                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
conservators of Rafael “Ralph” Molina and Rafael “Ralph” Molina v. Ryder Integrated Logistics, Inc. et al.,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.